

116 S1725 IS: Medicare Home Health Flexibility Act of 2019
U.S. Senate
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1725IN THE SENATE OF THE UNITED STATESJune 5, 2019Mr. Cardin (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo permit occupational therapists to conduct the initial assessment visit and complete the
			 comprehensive assessment under a Medicare home health plan of care for
 certain rehabilitation cases.1.Short titleThis Act may be cited as the Medicare Home Health Flexibility Act of 2019.2.Permitting occupational therapists to
			 conduct the
			 initial assessment visit and complete the comprehensive assessment under a
			 Medicare home health plan of care for
			 certain rehabilitation cases(a)In
 generalNotwithstanding section 484.55(a)(2) or 484.55(b)(3) of title 42, Code of Federal Regulations, or any other provision of law, an occupational therapist may be designated to conduct the initial assessment visit and to complete the comprehensive assessment for an individual who is eligible for home health services under title XVIII of the Social Security Act if the referral order by the physician—(1)does not include skilled nursing care;(2)includes occupational therapy; and(3)includes physical therapy or speech language pathology.(b)Rule of
 constructionNothing in subsection (a) shall be construed to provide for initial eligibility for coverage of home health services under title XVIII of the Social Security Act solely on the basis of a need for occupational therapy.